COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 TIMOTHY MURRAY,                                                No. 08-16-00185-CR
                                                §
                       Appellant,                                  Appeal from the
                                                §
 v.                                                              299th District Court
                                                §
 THE STATE OF TEXAS,                                           of Travis County, Texas
                                                §
                       State.                                 (TC# D-1-DC-15-203174)
                                                §

                                            ORDER


       Pending before the Court is Appellant’s pro se motion to dismiss appointed counsel.

Because it is unclear from the motion whether Appellant is requesting the appointment of a

different attorney or if he intends to represent him on appeal, the Court asked Appellant to clarify

his request. In his response, Appellant states that he wishes to proceed pro se on appeal “for

now” until he needs the assistance of appointed counsel or his family has retained counsel to

represent him. This statement does not constitute a clear, unequivocal, and unconditional request

for self-representation. Accordingly, the motion to dismiss counsel is DENIED.

       IT IS SO ORDERED this 8th day of March, 2017.

                                              PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.